RENDERED: NOVEMBER 13, 2020; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2019-CA-1023-MR

DANIEL GRANT PRICE                                                  APPELLANT


                     APPEAL FROM FAYETTE CIRCUIT COURT
v.                   HONORABLE JOHN E. REYNOLDS, JUDGE
                            ACTION NO. 17-CR-01373


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                        OPINION
                                       AFFIRMING

                                      ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

DIXON, JUDGE: Daniel Grant Price appeals his Fayette Circuit Court conviction

of possession of a handgun by a convicted felon.1 After careful review of the

briefs, record, and the law, we affirm.




1
    Kentucky Revised Statutes (KRS) 527.040.
                FACTS AND PROCEDURAL BACKGROUND

             On October 20, 2017, the Lexington Police Department received a call

of shots fired at an apartment complex. Witnesses identified Price as being the

shooter and leaving in a blue truck. While officers responded to this call, a second

call was received which resulted in police responding to a tobacco store a few

blocks away on Broadway. Price was at the Broadway location, and a handgun

was recovered from the passenger seat of a blue truck. Price was ultimately

arrested after being indicted on charges of being a felon in possession of a handgun

and two counts of wanton endangerment. The Commonwealth opted to proceed

solely on the handgun charge. At trial, the Commonwealth presented witness

testimony from four residents of the apartment complex, five law enforcement

employees, and a clerk of the Fayette Circuit Court.

             Tracey Burt, a resident, testified that she heard gunshots, and when

she looked around a wall, saw Price shooting up the stairs, at what she did not

know. She then saw Price get into a blue truck owned by another resident of the

building known to Burt only as “Mr. P.” Burt indicated she did not know Price

personally, but knew that his mother lived in the complex. Burt recognized Price

from seeing him at the complex, and knew he went by the nickname “Dirty.”

When she heard the shots, Burt testified her main concern was the welfare of her

sister and niece who lived in the building behind where Price was shooting.


                                        -2-
              Crystal Johnson, also a resident of the apartment complex, testified

she knew Price because he used to live across from her. She, too, heard the shots

on October 20, 2017, but did not see who fired them. Johnson denied telling police

that she had seen “Dirty” fire a handgun. Officer Padgett, who responded to the

apartment complex, refuted this testimony, stating Johnson gave a statement

identifying Price by this nickname.

              John Smith2 stated he knew Price because Price used to date his

mother. Smith testified he saw Price holding a gun and leaving in a blue truck.

              Portland Pringle, a twenty-year resident of the apartment complex,

testified he knew Price from when he lived there and from being a member of the

community. On October 20th, Pringle was about to leave the apartment complex

when he heard something. Price, who appeared to be intoxicated and was armed

with a gun, let himself into Pringle’s blue truck. Pringle testified that Price briefly

pointed the gun at him, but then stowed it underneath the seat of the truck. Pringle

then drove to the tobacco store on Broadway. When police responded to the

second call, Pringle consented to a search of his truck, and a handgun was

recovered from under the passenger seat. Pringle denied ownership of the gun.




2
  Because the witness was a minor when these events occurred, a pseudonym is being used to
protect his privacy.

                                             -3-
               Officers testified that the gun, as well as two .40 caliber shell casings

recovered from the apartment complex, contained no fingerprints. They also

testified that Price was not a known owner of the gun.3 Fayette County

Supervising Deputy Clerk Stephanie Ball testified that Price was convicted in

Fayette Circuit Court, Case No. 08-CR-00017, of felony possession of a controlled

substance in the first degree.

               At the end of the Commonwealth’s case, Price moved for a directed

verdict, though he offered no basis in support thereof. The Commonwealth

opposed, and the trial court denied the motion.

               Price was the only witness in his defense. He admitted being a felon

and that he was at the apartment complex on October 20, 2017, where people were

throwing fireworks, drinking, and shooting. He denied firing or possessing a gun

on that day. Price testified he walked to the tobacco store on Broadway.

               At the end of the testimony, Price again made a summary motion for

directed verdict, which the court denied. The jury returned a verdict of guilt and

recommended a sentence of six years. On May 21, 2019, the trial court entered its

final judgment/sentence of imprisonment in accordance with the jury’s

recommendation, and this appeal followed.


3
   As a matter of course, gun tracing allows law enforcement to locate an initial purchaser (in this
case, the Detroit Police Department); however, official records are not kept for secondary market
transactions.

                                                -4-
                                    ANALYSIS

             Price argues the trial court erred by: (1) denying his motion for a

directed verdict; (2) granting the Commonwealth’s motion in limine to exclude

testimony regarding any prior acts of violence or threats involving Price and his

ex-girlfriend or her son; and (3) allowing testimony regarding Price’s prior

conviction for possession of a controlled substance in the first degree during the

guilt phase of the trial. We will address each argument in turn and will introduce

additional facts as necessary.

                        DIRECTED VERDICT MOTION

             KRS 527.040(1) provides, “A person is guilty of possession of a

firearm by a convicted felon when he possesses, manufactures, or transports a

firearm when he has been convicted of a felony[.]” Price argues the

Commonwealth failed to establish that he ever possessed a firearm and, therefore,

the trial court erred in denying his motions for directed verdict. We disagree.

             As an initial point, Price asserts this claim was preserved by defense

counsel’s oral motion at the end of the Commonwealth’s case and the renewed

motion at the close of trial. The Commonwealth argues the claim was not

preserved, noting that defense counsel offered no basis in support of the motions.




                                         -5-
Should this Court hold that the claim is not preserved, Price has alternatively

requested palpable error review pursuant to RCr4 10.26.

                CR5 50.01 states, in pertinent part, “[a] motion for a directed verdict

shall state the specific grounds therefor.” Kentucky courts have applied CR 50.01

to criminal cases and have held that its requirement of “specific grounds” must be

followed to preserve for appellate review the denial of a motion for directed verdict

of acquittal. Pate v. Commonwealth, 134 S.W.3d 593, 597-98 (Ky. 2004); Daniel

v. Commonwealth, 905 S.W.2d 76, 79 (Ky. 1995). See also Hicks v.

Commonwealth, 805 S.W.2d 144, 148 (Ky. App. 1990).

                Herein, at the close of the Commonwealth’s case, defense counsel

merely stated, “Motion for directed verdict. That’s it.” At the close of evidence,

defense counsel again said, “Motion for directed verdict.” Counsel’s token attempt

at making the motion is nearly indistinguishable from the conduct deemed

inadequate for preservation in Pate. 134 S.W.3d at 597. Accordingly, this claim is

not preserved, and we will review it only for a palpable error that affected Price’s

substantial rights and resulted in manifest injustice. RCr 10.26.

                Upon review of the record, we have determined Price has failed to

demonstrate that the trial court committed a palpable error in denying his motion


4
    Kentucky Rules of Criminal Procedure.
5
    Kentucky Rules of Civil Procedure.

                                            -6-
for directed verdict. The Commonwealth presented three witnesses, each of whom

testified they saw Price with actual possession of a firearm. Additionally, one

witness, Pringle, linked the recovered handgun to Price. Price asserts the

Commonwealth’s witnesses were unreliable; however, in a motion for directed

verdict, trial courts must assume the evidence for the Commonwealth is true and

reserve the issue of credibility and weight for the jury. Commonwealth v. Benham,

816 S.W.2d 186, 187 (Ky. 1991). Because the Commonwealth provided evidence

to support the possession requirement of the charge, this claim fails.

                              MOTION IN LIMINE

             As noted above, Price was also indicted on two counts of wanton

endangerment. These charges arose from Price allegedly discharging the firearm

near Coleman, his ex-girlfriend, and Smith, Coleman’s son. The Commonwealth

opted not to proceed on these charges and, prior to trial, moved generally to

exclude testimony regarding prior acts of violence and threats between Price and

Coleman and Smith. Additionally, the Commonwealth sought specifically to

exclude testimony that, on the same night, Smith followed Price to the store on

Broadway and attacked him with a bat resulting in Smith being charged in juvenile

court.

             In its motion in limine, the Commonwealth argued this line of

testimony was irrelevant to the lone charge of possession of a handgun by a


                                         -7-
convicted felon. Price opposed the motion, asserting the testimony was admissible

under KRE6 611 and Davis v. Alaska7 as it went toward Smith’s credibility and

motive to lie. The trial court granted the motion in limine.

               On appeal, Price argues the testimony of Coleman regarding her

strained relationship with Price, as well as the testimony of Smith about their fight

that night, was essential in showing that Smith had a motive to lie about Price

having a gun. Thus, Price asserts the trial court abused its discretion and violated

his constitutional rights to due process, a fair trial, and to call and confront

witnesses. U.S. CONST. amend. V, VI, XIV; KY. CONST. §§ 2, 11. The

Commonwealth asserts the trial court did not err as the contested testimony was

not relevant to the charge of felon in possession of a handgun.

               Both parties agree this claim was preserved. The standard of review

on evidentiary issues is abuse of discretion. Clark v. Commonwealth, 223 S.W.3d
90, 95 (Ky. 2007). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).




6
    Kentucky Rules of Evidence.
7
  Counsel did not include a citation, but it is the assumption of this Court that counsel was
referring to 415 U.S. 308, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974).

                                                -8-
              As an initial point, Price has characterized the trial court’s ruling as

having precluded him from calling Coleman as a witness. This is inaccurate. The

parties were merely constrained from eliciting testimony regarding prior acts of

violence or threats, not from calling specific witnesses. Indeed, at trial, defense

counsel was asked more than once if she intended to call Coleman as a witness, yet

Coleman did not testify in these proceedings. Accordingly, the sole issue before

this Court is whether Price was wrongfully precluded from eliciting testimony

regarding his tumultuous relationship with Coleman and Smith’s assault of him to

establish a motive or bias for Smith’s testimony.

             Price correctly asserts the Sixth Amendment Confrontation Clause

goes beyond merely allowing cross-examination as to the elements of the charge.

“[T]he exposure of a witness’ motivation in testifying is a proper and important

function of the constitutionally protected right of cross-examination. Accordingly,

the Sixth Amendment right to confrontation must be analyzed whenever the

accused is prohibited from cross-examining a witness about his motive or bias.”

Commonwealth v. Armstrong, 556 S.W.3d 595, 602 (Ky. 2018) (citations omitted);

see also Beaty v. Commonwealth, 125 S.W.3d 196, 206 (Ky. 2003) (“[T]he

Confrontation Clause is only implicated if the excluded cross-examination

concerns a matter giving the witness reason to testify falsely during the trial at




                                          -9-
hand, e.g., when the witness bears some animus toward, or is biased against, the

defendant.”).

             To assert a violation of the Confrontation Clause, Price must show

that: (1) he was prohibited from engaging in otherwise appropriate cross-

examination designed to show a prototypical form of bias on the part of the witness

from which the jury could draw inferences relating to the reliability of the witness;

and (2) “[a] reasonable jury might have received a significantly different

impression of [the witness’s] credibility” had Price’s counsel been permitted to

pursue the proposed line of cross-examination. Armstrong, 556 S.W.3d at 602-03.

A violation does not occur where the excluded evidence supports an inference of

bias based on mere speculation. Id. at 603.

             The Supreme Court of Kentucky has held that a trial court abuses its

discretion in prohibiting testimony regarding a history of hostility between a

witness’s family and the defendant’s family as it is relevant evidence to establish

the witness’s motive in testifying. Barrett v. Commonwealth, 608 S.W.2d 374, 276

(Ky. 1980). Herein, the excluded testimony of a history of threats and violence

among Smith, his family, and Price is similar in nature to that in Barrett and

demonstrates more than a mere speculation of Smith’s animus towards Price. As it

is conceivable that this testimony could provide a bias or motive for Smith to




                                        -10-
testify falsely, the excluded testimony is relevant evidence, and Price has met the

first criterion to establish a violation.

              Further, as Smith’s credibility went unchallenged at trial, the Court

cannot say that the introduction of evidence of a strong animus against Price would

not have left a reasonable jury with a significantly different impression of his

credibility. Thus, Price has met the second criteria, and we are persuaded the trial

court abused its discretion in excluding the relevant testimony.

              Nevertheless, reversal is not required where the error is harmless

beyond a reasonable doubt. Armstrong, 556 S.W.3d at 604. An error is harmless

where there is no reasonable possibility the exclusion of the evidence might have

contributed to the conviction. Herein, two other witnesses, unrelated to Coleman

or Smith, testified they saw Price with a handgun. Pringle, the witness who drove

Price to Broadway, actually had an up-close and prolonged view of both Price and

the handgun. The only evidence offered in opposition was Price’s denial.

Therefore, even if the jury outright rejected Smith’s testimony as the product of

bias, we cannot say that a reasonable possibility exists that the jury would have

found Price not guilty.

                                PRIOR CONVICTION

              Price argues he was denied due process and a fair trial when the trial

court permitted the Commonwealth to introduce testimony that he was previously


                                            -11-
convicted of possession of a controlled substance in the first degree. Price relies

on the holdings of Old Chief v. United States, 519 U.S. 172, 117 S. Ct. 644, 136 L.

Ed. 2d 574 (1997), and Dickerson v. Commonwealth, 174 S.W.3d 451 (Ky. 2005),

that a court errs in denying a defendant’s stipulation to their status as a felon. The

Commonwealth disagrees because Price neither requested a stipulation nor entered

an admission.

              The parties agree this claim is not preserved. Accordingly, we will

review it only for a palpable error that affected Price’s substantial rights and

resulted in manifest injustice. RCr 10.26.

              The Supreme Court of Kentucky held in Anderson v. Commonwealth,

281 S.W.3d 761, 765-66 (Ky. 2009), that upon request of the defendant, a

stipulation or admission, as appropriate, to the status as a felon should be

permitted. However, the Commonwealth is correct in stating the record does not

indicate that Price requested a stipulation or admitted to having a prior felony.

Consequently, the Commonwealth was required to offer proof of the prior felony

conviction as a necessary element to prove the crime charged. Accordingly, the

trial court did not err, and this claim fails.

                                    CONCLUSION

              Therefore, and for the foregoing reasons, the final judgment/sentence

of imprisonment of the Fayette Circuit Court is AFFIRMED.


                                           -12-
          ALL CONCUR.



BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Robert C. Yang            Daniel Cameron
Kayla D. Deatherage       Attorney General of Kentucky
Frankfort, Kentucky
                          Leilani K. M. Martin
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -13-